                         UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION



MEGAN NEWTON,

       Plaintiff,                                       Case No. 4:19-cv-0065-DMB-JMV

       v.                                               AGREED ORDER

DISCOVER BANK,

       Defendant.


It is hereby agreed by and between the undersigned parties in the above-captioned action as follows:
       1.    Defendant Discover Bank (“Defendant”) hereby acknowledges and accepts service
             of the Summons and Complaint and waives any defense based on lack of proper
             service;
       2.    Defendant’s time to answer, move or otherwise respond to the Complaint is hereby
             extended until June 13, 2019;
       3.    There have been no previous requests for an extension of this deadline;
       4.    Defendant’s undersigned counsel hereby appears in this action on Defendant’s
             behalf.
       Dated: May 30, 2019.
Schlanger Law Group LLP                              Burr & Forman LLP
/s/ Brian K. Herrington                              /s/ Joshua W. Stover
Brian K. Herrington                                  Joshua W. Stover
602 Steed Road, Suite 100                            420 North 20th Street, Suite 3400
Ridgeland, MS 39157                                  Birmingham, AL 35203
T: 601.208.0013                                      T: 205.251.3000
F: 646.612.7996                                      F: 205.244.5631
E: bherrington@consumerprotection.net                E: jstover@burr.com


                                                     SO ORDERED:

                                                     _Jane M. Virden______________
                                                     U.S. MAGISTRATE JUDGE
